               Case 4:18-cr-00415-JD Document 57 Filed 07/08/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     HANNI M. FAKHOURY
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Hanni_Fakhoury@fd.org
 7

 8   Counsel for Terrence Goggin
 9
10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13

14    UNITED STATES OF AMERICA,                              Case No.: CR 18–415 JD
15                    Plaintiff,                             STIPULATION AND [PROPOSED]
                                                             ORDER STRIKING 3582 WAIVER
16            v.                                             FROM PLEA AGREEMENT
17    TERRENCE GOGGIN,                                       Court:              Courtroom 11, 19th Floor
18                    Defendant.                             Hearing Date:       September 30, 2020
                                                             Hearing Time:       10:30 a.m.
19

20         This case is currently set for sentencing on September 30, 2020. Before the Court imposes

21   sentence, the parties jointly request pursuant to Paragraph 11 of the Plea Agreement (Dkt. no. 47),

22   which allows the parties to amend the agreement in writing, that the Court strike the last sentence in

23   Paragraph 5 of the agreement, which reads: “I also agree not to seek relief under 18 U.S.C. § 3582.”

24   All other terms of the plea agreement remain in effect.

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER STRIKING 3582 WAIVER FROM PLEA AGREEMENT
     GOGGIN, CR 18–415 JD
                                                         1
               Case 4:18-cr-00415-JD Document 57 Filed 07/08/20 Page 2 of 3



 1

 2                                                           IT IS SO STIPULATED.
 3

 4    Dated:     June 30, 2020
 5                                                           STEVEN G. KALAR
                                                             Federal Public Defender
 6                                                           Northern District of California
 7
                                                                       /S
 8                                                           HANNI M. FAKHOURY
                                                             Assistant Federal Public Defender
 9
10    Dated:     June 30, 2020
11                                                           DAVID L. ANDERSON
                                                             United States Attorney
12                                                           Northern District of California
13
                                                                       /S
14                                                           KATHERINE LLOYD-LOVETT
                                                             Assistant United States Attorney
15

16
17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER STRIKING 3582 WAIVER FROM PLEA AGREEMENT
     GOGGIN, CR 18–415 JD
                                                         2
               Case 4:18-cr-00415-JD Document 57 Filed 07/08/20 Page 3 of 3



 1

 2
                                   IN THE UNITED STATES DISTRICT COURT
 3
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                          SAN FRANCISCO DIVISION
 5

 6    UNITED STATES OF AMERICA,                              Case No.: CR 18–415 JD
 7                    Plaintiff,                             [PROPOSED] ORDER STRIKING 3582
                                                             WAIVER FROM PLEA AGREEMENT
 8            v.
                                                             Court:         Courtroom 11, 19th Floor
 9    TERRENCE GOGGIN,
10                    Defendant.
11

12         Based on the reasons provided in the stipulation of the parties above, and for good cause

13   shown, the Court hereby strikes the following sentence from Paragraph 5 of the Plea Agreement (Dkt.

14   No. 47): “I also agree not to seek relief under 18 U.S.C. § 3582.”

15

16   IT IS SO ORDERED.
17

18          July 8, 2020
     DATED:_________________                      _________________________________________
                                                  HONORABLE JAMES DONATO
19                                                United States District Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER STRIKING 3582 WAIVER FROM PLEA AGREEMENT
     GOGGIN, CR 18–415 JD
                                                         1
